DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the application filed September 3, 2021.  Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delaney (US 2012/0304064 A1).

Regarding claims 1, 11, and 20, Delaney discloses a system for providing access to media content associated with an artist scheduled for performance, using a digital media content environment, comprising: a media device including a media application that enables display of a playlist personalized for a user based on a location of the user, a list of artists scheduled for performance, and a media consumption history of the user; wherein an input action can be performed by the user to cause a media server to populate the playlist with media content accessible to the user via the playlist; wherein upon the user performing the input action the media server
           determines the location of the user (Delaney: paragraph [0028] discloses where The user location from the IP address should then be determined by the present invention and a concert search should be automatically conducted according to this location),
queries a database comprising performance listings to retrieve those performance listings within a predetermined distance of the location of the user (Delaney: paragraph [0028] discloses where Therefore, the plurality of concerts within the concert database would be categorized by the location listing and then searched to find the concert or plurality of concerts matching the user location),
queries a database comprising media consumption histories of users of the media application to retrieve the media consumption history of the user (Delaney: paragraph [0021] discloses where These playlists and user preferences could be saved in an online database which would be accessible via a user's playlist account, The music playlist or the video playlist would only include songs by the list of bands they like based upon other concert search criteria--similar bands to the list of bands they like could also be included with the music playlist or video playlist),
filters the retrieved performance listings based on the retrieved media consumption history of the user to obtain a set of artists having performance listings relevant to the user, queries a database comprising media content consumption information to select a media content item associated with each artist from the set of artists (Delaney: Figure 1 D) narrowing the plurality of artist tracks),
organizes and populates the playlist with the selected media content items (Delaney: Figure 1 E) generating a music playlist).

Regarding claims 2 and 12, Delaney discloses all of the limitations as noted above in claims 1 and 11.  Delaney further discloses wherein upon populating the playlist the media server provides information regarding the performance listing for each artist from the set of artists accessible to the user via the playlist (Delaney: paragraph [0023] discloses where These are the primary descriptions and listings that a concert would typically include).  

Regarding claims 7 and 16, Delaney discloses all of the limitations as noted above in claims 1 and 11.  Delaney further discloses wherein the input action can be performed once over a given time period by accessing the playlist and thereafter when the playlist is accessed within the given time period the previously populated playlist is presented and accessible to the user (Delaney: paragraph [0021] discloses where These playlists and user preferences could be saved in an online database which would be accessible via a user's playlist account).  

Regarding claims 8 and 17, Delaney discloses all of the limitations as noted above in claims 1 and 11.  Delaney further discloses wherein the database comprising performance listings is populated by periodically querying a feed provided by one or more concert organizers via an application programming interface (Delaney: paragraph [0033] discloses where a synchronization process would run in the background to update the music playlist).  

Regarding claims 9 and 18, Delaney discloses all of the limitations as noted above in claims 1 and 11.  Delaney further discloses wherein the media server includes a historical media content determination component that enables the use of user-based, activity-based, period-based, or another grouping with a listening history, to determine the media consumption history of the user (Delaney: paragraph [0021] discloses where These playlists and user preferences could be saved in an online database which would be accessible via a user's playlist account, The music playlist or the video playlist would only include songs by the list of bands they like based upon other concert search criteria--similar bands to the list of bands they like could also be included with the music playlist or video playlist).  

Regarding claims 10 and 19, Delaney discloses all of the limitations as noted above in claims 1 and 11.  Delaney further discloses wherein the selected media content associated with each artist is identified based on one or more of content popularity, content release date, artist preference, and publisher preference (Delaney: paragraph [0021] discloses where These concerts could be filtered by the popularity (number of tracks or tickets sold in the past year or in their career) of the headliner or of the supporting acts).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-5, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Delaney (US 2012/0304064 A1) in view of Zises (US 2014/0095333 A1).  

Regarding claims 3 and 13, Delaney discloses all of the limitations as noted above in claims 2 and 12.   Delaney does not expressly disclose wherein the information regarding the performance listing for each artist from the set of artists includes an ability to purchase an admission ticket to the performance.  Zises discloses wherein the information regarding the performance listing for each artist from the set of artists includes an ability to purchase an admission ticket to the performance (Zises: paragraph [0101] discloses where Each listing also may include a link to view additional details that when clicked may display the ticket attributes along with further ticket details (e.g., seat numbers, time remaining to purchase the tickets, seller comments, delivery options), a selectively enlargeable image of the event venue for reviewing the location of the seats, and an action button for initiating purchase of the tickets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Delaney to have included wherein the information regarding the performance listing for each artist from the set of artists includes an ability to purchase an admission ticket to the performance, as taught by Zises because it would provide an online marketplace (Zises: paragraph [0004]).

Regarding claim 4, Delaney discloses all of the limitations as noted above in claim 2.   Delaney does not expressly disclose wherein the information regarding the performance listing for each artist from the set of artists is accessible to the user via a hyperlink that launches a browser and loads a website that allows ticket purchase to the performance.  Zises discloses wherein the information regarding the performance listing for each artist from the set of artists is accessible to the user via a hyperlink that launches a browser and loads a website that allows ticket purchase to the performance (Zises: paragraph [0101] discloses where Each listing also may include a link to view additional details that when clicked may display the ticket attributes along with further ticket details (e.g., seat numbers, time remaining to purchase the tickets, seller comments, delivery options), a selectively enlargeable image of the event venue for reviewing the location of the seats, and an action button for initiating purchase of the tickets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Delaney to have included wherein the information regarding the performance listing for each artist from the set of artists is accessible to the user via a hyperlink that launches a browser and loads a website that allows ticket purchase to the performance, as taught by Zises because it would provide an online marketplace (Zises: paragraph [0004]).

Regarding claims 5 and 14, Delaney discloses all of the limitations as noted above in claims 1 and 11.   Delaney does not expressly disclose wherein the playlist is organized chronologically by earliest date of the performance listing for each artists from the set of artists.  Zises discloses wherein the playlist is organized chronologically by earliest date of the performance listing for each artists from the set of artists (Zises: paragraph [0020] discloses where the playlist will arrange the songs in a chronological order in which they were tagged).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Delaney to have included wherein the playlist is organized chronologically by earliest date of the performance listing for each artists from the set of artists, as taught by Zises because it would provide consumers the ability to make customized purchases for digital media associated with certain events (Zises: paragraph [0006]).

Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Delaney (US 2012/0304064 A1) in view of Albalat et al (US 2016/0357863 A1).  

Regarding claims 6 and 15, Delaney discloses all of the limitations as noted above in claims 1 and 11.   Delaney does not expressly disclose wherein the set of artists obtained is limited to a maximum number of artists selected based on highest user interest as determined based on the retrieved media consumption history of the user.  Albalat discloses wherein the set of artists obtained is limited to a maximum number of artists selected based on highest user interest as determined based on the retrieved media consumption history of the user (Albalat: paragraph [0042] discloses where At 610, method 600 may include determining whether a number of content items selected for inclusion in the candidate playlist that are produced by a selected artist is less than or equal to a maximum threshold number).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Delaney to have included wherein the set of artists obtained is limited to a maximum number of artists selected based on highest user interest as determined based on the retrieved media consumption history of the user, as taught by Albalat because it would provide a diverse selection of content items (Albalat: paragraph [0042]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses 5 Things to Learn About Ticketmaster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625